Name: 88/561/EEC: Council Decision of 7 November 1988 relating to exceptional Community aid for the reconstruction of the areas stricken by earthquakes which took place in Greece in September 1986
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  deterioration of the environment
 Date Published: 1988-11-15

 Avis juridique important|31988D056188/561/EEC: Council Decision of 7 November 1988 relating to exceptional Community aid for the reconstruction of the areas stricken by earthquakes which took place in Greece in September 1986 Official Journal L 309 , 15/11/1988 P. 0032 - 0032 Finnish special edition: Chapter 14 Volume 1 P. 0003 Swedish special edition: Chapter 14 Volume 1 P. 0003 *****COUNCIL DECISION OF 7 NOVEMBER 1988 RELATING TO EXCEPTIONAL COMMUNITY AID FOR THE RECONSTRUCTION OF THE AREAS STRICKEN BY EARTHQUAKES WHICH TOOK PLACE IN GREECE IN SEPTEMBER 1986 ( 88/561/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, AND IN PARTICULAR ARTICLE 235 THEREOF, HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION, HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS THOSE LIVING IN CERTAIN AREAS OF GREECE HAVE BEEN SERIOUSLY AFFECTED BY THE EARTHQUAKES OF SEPTEMBER 1986, WITH AN ENSUING NEED TO HELP OFFSET THE EFFECTS OF THIS DISASTER ON THEIR ECONOMIC AND SOCIAL WELL-BEING; WHEREAS THE AREAS STRICKEN BY THESE EARTHQUAKES EXTEND OVER, IN PARTICULAR, THE TOWN OF KALAMATA AND ITS SURROUNDINGS IN THE NOMOS OF MESSINIA; WHEREAS STEPS SHOULD BE TAKEN TO DEAL QUICKLY AND EFFICIENTLY WITH THIS QUITE EXCEPTIONAL SITUATION; WHEREAS THE EUROPEAN INVESTMENT BANK IS ABLE TO GRANT LOANS OUT OF ITS OWN RESOURCES TO HELP ACHIEVE THIS OBJECTIVE; WHEREAS AN INTEREST SUBSIDY CHARGEABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SHOULD BE PROVIDED ON THESE LOANS; WHEREAS THE TREATY HAS NOT PROVIDED, FOR THE ADOPTION OF THE MEASURES IN QUESTION, POWERS OTHER THAN THOSE PROVIDED FOR IN ARTICLE 235, HAS DECIDED AS FOLLOWS : ARTICLE 1 THE ULTIMATE RECIPIENTS OF THE LOANS GRANTED BY THE EUROPEAN INVESTMENT BANK OUT OF ITS OWN RESOURCES FOR INVESTMENT PROJECTS CARRIED OUT IN THE AREAS DEVASTATED BY THE EARTHQUAKES OF SEPTEMBER 1986 IN GREECE SHALL BE ENTITLED TO AN INTEREST SUBSIDY CHARGEABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES, UP TO THE EQUIVALENT OF A CAPITAL VALUE OF ECU 100 MILLION IN ALL . ON THE BASIS OF PROJECTS PUT FORWARD BY THE GREEK AUTHORITIES, THE COMMISSION SHALL GRANT THIS SUBSIDY AT A RATE OF THREE PERCENTAGE POINTS PER ANNUM FOR UP TO 12 YEARS . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT FROM 1 JANUARY 1989 . DONE AT BRUSSELS, 7 NOVEMBER 1988 . FOR THE COUNCIL THE PRESIDENT P . ROUMELIOTIS ( 1 ) OJ NO C 187, 18 . 7 . 1988, P . 186 .